Title: To Thomas Jefferson from Pierre de Labat, 7 October 1788
From: Labat, Pierre de
To: Jefferson, Thomas


          Cadiz, 7 Oct. 1788. Under the patronage of “Le Commandeur de Bausset,” solicits TJ’s commissions for the purchase of fine wines from that province; sends price list for the different qualities and vintages; has supplied a number of “Seigneurs, Ambassadeurs et Personnes de distinction des diverses Cours de l’Europe.” Since there is no glassworks in all Spain, they have no bottles; ships the wine in small casks. Can also supply fine Havana tobacco, Peruvian bark, cocoa, and vanilla.
        